Case 5:20-cv-00799-R Document1-4 Filed 08/12/20 Page 1 of 2

Oe es

KOO CS W0-Luu4
~ mmo

IN THE DISTRICT COURT OF OKLAHOMA COUNFED IN Distr;

CT
STATE OF OKLAHOMA OKLAHOMA county
Jose Mejia Lopez, ) JUN 1] 2020
Plaintiff, ) RICK w,
) COURT CTREN
VS. ) Case N6Q2 es
)
R&R Express, Inc; Edward Daniel Davis; )
and American Hallmark Insurance Company ) = 0 -~ 6 6 h
CJ -2020-2
Defendant. )
PETITION

COMES NOW the plaintiff, Jose Mejia Lopez and for his cause of action against the
defendants Edward Daniel Davis, R&R Express, Inc, and American Hallmark insurance

company, and states and alleges:

1. That on about the 3rd day of January 2020, the plaintiff was occupying a vehicle that was

negligently struck by a vehicle being driven by the defendant Edward Daniel Davis.

2. The accident was caused by the failure of the defendant, Edward Daniel Davis to use
ordinary care, and/or the requisite standard of care, including but not limited to, following

too closely and being inattentive in driving.

3. Asa result of said motor vehicle accident and negligence of the defendant, the plaintiff
has suffered actual damages, including but not limited to, past and future pain and

suffering, medical treatment and expenses, and other items of actual damages exceeding

*

$76,001.
EXHIBIT

—

 
Case 5:20-cv-00799-R Document+t-1 Filed 08/12/20 Page 2 of 2

4. That at the time of said collision, it is believed that the defendant Edward Daniel Davis
was operating under the scope of agency, employment, or authority of R&R Express, Inc

and/or said defendant negligently entrusted or supervised Edward Daniel Davis.

5. That the vehicle being driven by the defendant Edward Daniel Davis may have been of
the Class Motor Coverage permitting a direct action against the carrier American

Hallmark Insurance Company.

WHEREFORE, the plaintiff Jose Mejia Lopez respectfully requests joint and several
judgments against the above named defendants Edward Daniel Davis, R&R Express, Inc.,
and American Hallmark Insurance Company for actual damages in excess of $76001.00,

cost, and any other item of damages this Court May deem proper.

5D

Mark Shores, OBA No. 10128
Post Office Box 2955
Oklahoma City, OK 73101
(405) 232-0307 — Telephone
(405) 232-0023 — Facsimile
Attorney for Plaintiff

 

Attorney’s Lien Claimed
